         Case 1:18-cv-01862-RDM Document 27 Filed 07/26/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 CITIZENS UNITED,
                        Plaintiff,
                v.                                         Civil Action No. 18-1862 (RDM)
 U.S. DEPARTMENT OF STATE,
                        Defendant.

         DEFENDANT’S RESPONSE TO THE ORDER OF THE COURT

       On July 23, 2021, the Court entered the following order:

               Defendant’s memorandum of points states that after the Court’s last
               opinion, “the Department of State was informed by the FBI that
               additional information could be released from Document 4. The
               Department of State therefore re-released Document 4 with
               additional information unredacted on July 21, 2020.” Dkt. 24-1 at 5.
               This new version of Document 4 does not appear to have been
               submitted to the Court. Defendant is hereby ORDERED to file the
               re-released version of Document 4 on or before 5:00 p.m. on July
               26, 2021.

Min. Order (July 23, 2021). In compliance with this order, Defendant respectfully submits herewith

the re-released version of Document 4 with the cover letter to Plaintiff Citizens United. As the

cover letter indicates, the document was initially re-released on July 21, 2020, and then re-released

again on July 22, 2020, to correct an inaccurate document identifier on the original version. The

latter version with the correct identifier is being provided to the Court.



                                          *       *       *
       Case 1:18-cv-01862-RDM Document 27 Filed 07/26/21 Page 2 of 2




Dated: July 26, 2021                     Respectfully submitted,
       Washington, D.C.
                                         CHANNING D. PHILLIPS, D.C. Bar #415793
                                         Acting United States Attorney
                                         BRIAN P. HUDAK
                                         Acting Chief, Civil Division
                                         By: /s/ Johnny Walker
                                         JOHNNY H. WALKER, D.C. Bar #991325
                                         Assistant United States Attorney
                                         555 4th Street, N.W.
                                         Washington, District of Columbia 20530
                                         Telephone: 202 252 2575
                                         Email: johnny.walker@usdoj.gov
                                         Counsel for Defendant




                                     2
